DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on October 11, 2019 as modified by the preliminary amendment filed on October 11, 2019.  Claims 1-5, 7, 9-11, 13, 15-19 and 21-25 are now pending in the present application. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2019 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Interpretation
Regarding claims 21-25 claim limitations such as: “means for determining…” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use a non-structural term “mean for… ” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier. 
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, 21-25 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
means for determining a Measurement Gap Length, MGL, for each one of the plurality of frequency layers operational in the wireless network” has been interpreted as the baseband circuitry 904 figure 10.
-     “means for determining a gap bitmap to indicate a measurement gap availability has been interpreted as the baseband circuitry 904 figure 10.
-     “means for transmitting gap assistance information for each one of the plurality of frequency layers” has been interpreted as the baseband circuitry 904 figure 10.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 5, 7, 9-11, 13, 15-19 and 21-25 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by CUI, Jibe WIPO/PCT WO Application No. :( WO 2018/204383 A1) hereinafter referred as CUI.
For Claim 1, CUI teaches an apparatus for a base station comprising: 
Baseband circuitry including one or more processors to:
 Determine a Measurement Gap Length, MGL, for each one of a plurality of frequency layers operational in a wireless network (paragraph [0030], lines 2-9); 
determine a gap bitmap to indicate a measurement gap availability in a time sequence for each one of the plurality of frequency layers of the wireless network (paragraph [0052], lines 2-9); and
 a radio frequency interface to send the gap assistance information for each one of the plurality of frequency layers of the wireless network to a User Equipment (paragraph  [0053], lines 1-4), wherein the gap assistance information comprises at least the determined Measurement Gap Length and the determined gap bitmap (paragraph  [0053], lines 4-9).
For Claim 2, CUI teaches  the apparatus, wherein the one or more processors of the baseband circuitry are to further: determine a number of subframes required to contain a maximum number of one or more Synchronization Signal blocks (paragraph  [0025], lines 1-8) and (paragraph  [0027], lines 1-5); and set the Measurement Gap Length to a length of time longer than a time duration taken to send the number of subframes required to contain the maximum number of the one or more Synchronization Signal blocks (paragraph  [0051], lines 4-14. 
For Claim 3, CUI teaches  the apparatus,, wherein the maximum number of the one or more Synchronization Signal blocks for a frequency layer of the plurality of frequency layers is a predefined parameter, L, determined based on a carrier frequency of the frequency layer (paragraph  [0027], lines 5-9).  
For Claim 5, CUI teaches the apparatus, wherein each one of the one or more Synchronization Signal blocks comprises a Primary Synchronization Signal symbol, a Secondary Synchronization Signal symbol and two or more Physical Broadcast Channel symbols (paragraph [0026], lines 1-5).  
For Claim 7, CUI teaches  the apparatus,  wherein the gap assistance information further comprises one or more of: a gap periodicity, wherein the gap periodicity is a frequency of repetition (paragraph  [0053], lines 2-9).
For Claim 9, CUI teaches the apparatus,, wherein the one or more processors of the baseband circuitry are to further: determine on which one of the plurality of frequency layers of the wireless network the User Equipment will perform cell measurement at a specific measurement gap occasion using the determined gap bitmap and a measurement priority rule (paragraph [0043], lines 1-6).  
For Claim 10, CUI teaches  the apparatus, wherein the measurement priority rule is configured to prioritize measurement of a Long Term Evolution, LTE, frequency layer of the -4- Attorney's Docket No.: D147975PCTUS/111027250570wireless network when a measurement gap occasion of the LTE frequency layer collides with a measurement gap occasion of a New Radio frequency layer in time domain (paragraph  [0050], lines 1-8).  
For Claim 11, CUI teaches  the apparatus, wherein the measurement priority rule is configured to prioritize measurement of a New Radio frequency layer when a measurement gap occasion of a Long Term Evolution, LTE, frequency layer of the wireless network collides with a measurement gap occasion of the New Radio frequency layer in time domain (paragraph  [0076], lines 1-10). 
For Claim 13, CUI teaches  the apparatus, wherein the gap bitmap indicates the measurement gap availability in the time sequence by using bits of the gap bitmap to indicate whether a respective measurement gap occasion is available for performing measurement by the User Equipment or whether the respective measurement gap occasion has been disabled (paragraph  [0052], lines 1-5).
For Claim 15, CUI teaches anon-transitory, computer-readable media comprising instructions to cause an electronic device, upon execution of the instructions by one or more processors of the electronic device, to perform one or more elements of a method in a User Equipment for cell measurement in a wireless network, wherein the wireless network comprises a plurality of frequency layers, the method comprising:
 receiving gap assistance information for each one of the plurality of frequency layers of the wireless network from a Base Station (paragraph  [0030], lines 2-9), wherein the gap  (paragraph  [0053], lines 4-9); 
determining on which one of the plurality of frequency layers of the wireless network the User Equipment will perform cell measurement at a specified measurement gap occasion using the determined gap bitmap and a measurement priority rule (paragraph [0043], lines 1-6).  ; and  -5- 
Attorney's Docket No.: D147975PCTUS/111027250570performing cell measurement on the determined frequency layer of the plurality of frequency layers of the wireless network within the specified measurement gap occasion (paragraph [0050], lines 1-8).  
For Claim 16, CUI teaches the non-transitory, computer-readable media, wherein the gap assistance information further comprises one or more of: a gap periodicity, wherein the gap periodicity is a frequency of repetition of gaps in a respective frequency layer; and a gap offset, wherein the gap offset is a start position of a measurement gap in the gap periodicity (paragraph [0053], lines 2-9).
For Claim 17, CUI teaches the non-transitory, computer-readable media, wherein the measurement priority rule is configured to prioritize measurement of a legacy Long Term Evolution, LTE, frequency layer of the wireless network when a measurement gap occasion of the LTE frequency layer collides with a measurement gap occasion of a New Radio frequency layer in time domain (paragraph [0050], lines 1-8).  
For Claim 18, CUI teaches  the non-transitory, computer-readable media, wherein the measurement priority rule is configured to prioritize measurement of a New Radio frequency layer when a measurement gap occasion of a legacy LTE frequency layer of the wireless network collides with a measurement gap occasion of the New Radio frequency layer in time domain (paragraph  [0076], lines 1-10). 
For Claim 19, CUI teaches  the non-transitory, computer-readable media, wherein the gap bitmap indicates the measurement gap availability in the time sequence by using bits of the gap bitmap to indicate whether a respective measurement gap occasion is available for performing measurement by the User Equipment or whether the measurement gap occasion has been disabled(paragraph  [0052], lines 1-5).

 means for determining a Measurement Gap Length, MGL, for each one of the plurality of frequency layers operational in the wireless network (paragraph [0030], lines 2-9);
 means for determining a gap bitmap to indicate a measurement gap availability in a time sequence for each one of the plurality of frequency layers of the wireless network (paragraph  [0052], lines 2-9); and
 means for transmitting gap assistance information for each one of the plurality of frequency layers of the wireless network to a User Equipment (paragraph  [0053], lines 1-4), wherein the gap assistance information comprises at least the determined Measurement Gap Length and the determined gap bitmap (paragraph  [0053], lines 4-9).  
For Claim 22, CUI teaches   the apparatus, further comprising one or more of: means for determining a number of subframes required to contain a maximum number of one or more Synchronization Signal blocks (paragraph  [0025], lines 1-8) and (paragraph  [0027], lines 1-5);  means for setting the Measurement Gap Length to a length of time longer than a time duration taken to send the number of subframes required to contain the maximum number of the one or more Synchronization Signal blocks (paragraph  [0051], lines 4-14). 
For Claim 23, CUI teaches   the apparatus, further comprising means for determining on which one of the plurality of frequency layers of the wireless network the User Equipment will perform cell measurement at a specific measurement gap occasion using the determined gap bitmap and a measurement priority rule (paragraph [0043], lines 1-6).
For Claim 24, CUI teaches   the apparatus, further comprising a means for configuring the gap bitmap to guarantee that the Measurement Gap Length in each 40ms period does not exceed 6ms (paragraph  [0030], lines 1-7). 
For Claim 25, CUI teaches   the apparatus, further comprising means for indicating the measurement gap availability in the time sequence by using -7- Attorney's Docket No.: D147975PCTUS/111027250570bits of the gap bitmap to indicate whether a respective measurement gap occasion is available for performing measurement by the User Equipment or whether the respective measurement gap occasion has been disabled (paragraph  [0052], lines 1-5).
Allowable Subject Matter
Claim 4 is objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-10732844-B1
Zaydman; Oleg
US-20180083748-A1
TANG; Yang
US-20180213425-A1
HUANG; Rui
US-20170013630-A1
FRANZ; Stefan

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642